DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-5 are allowable over the prior art of record, because the prior art does not show or suggest the combination of a pitching machine for indexing, spinning and pitching a baseball, wherein the machine includes a spinner and launcher having at least one spindle for engaging and disengaging from a baseball and the spindle is configured to contact, index and spin the baseball and it is further configured to retract and disengage from the baseball before the baseball is pitched out of the machine using air.  Claims 6-11 are allowable over the prior art of record, because the prior art does not show or suggest the combination of a system for indexing, spinning and pitching a baseball comprising a controller and a pitching machine, wherein the machine includes a spinner and launcher having at least one spindle, the controller is configured to control the spindle(s) to contact, index and spin the baseball before sending air to the spinner and launcher to pitch a baseball out of the machine. Claim 12, is allowable over the prior art of record, because the prior art does not show or suggest a method for indexing, spinning and pitching a baseball, the method comprising at least one spindle to index and spin the baseball within a pitching machine retracting the spindle and using air to pitch the baseball from the machine. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paulson discloses a pneumatic tire for a throwing machine; Foster et al discloses a pneumatic ball projecting machine; Bullock discloses a pneumatic pitching machine with ball curving device; Rhodes discloses a pneumatic ball throwing machine and ball feeder; Henderson also discloses a pneumatic ball throwing gun; Rogers discloses a pneumatic ball pitching machine having a drive piston and a barrel; Grant et al discloses a pneumatic ball pitching machine having a ball indexer and a ball holder; Battersby et al discloses a pneumatic ball throwing machine having a plurality of motors and a controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
16 July 2022